Citation Nr: 1001187	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-17 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected left hip degenerative joint disease, status post 
left hip arthroplasty, to include entitlement to an 
evaluation greater than 10 percent prior to August 1, 2007, 
and to an evaluation greater than 30 percent from October 1, 
2008.

2.  Entitlement to an evaluation higher than 10 percent for 
service-connected asthma.

3.  Entitlement to an increased evaluation for service-
connected allergic rhinitis with maxillary sinusitis, to 
include entitlement to an evaluation greater than zero 
percent prior to June 12, 2007, and to an evaluation greater 
than 10 percent from June 12, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1990 to July 1997.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  Jurisdiction over the Veteran's claims was 
then transferred to the Cleveland RO.

The issue of entitlement to an increased evaluation for 
service-connected left hip degenerative joint disease, status 
post left hip arthroplasty, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record shows the Veteran's 
pulmonary function tests post-bronchodilator for FEV-1 and 
FEV-1/FVC were higher than 56- to 70-percent predicted.

2.  The competent evidence of record shows that from June 13, 
2007, the Veteran used a daily inhaled bronchodilator.

3.  The competent evidence of record shows the Veteran's 
allergic rhinitis with maxillary sinusitis did not manifest 
with greater than 50 percent obstruction of the nasal passage 
on both sides or complete obstruction on one side for the 
portion of the appeal period prior to June 12, 2007. 

4.  The competent evidence of record shows the Veteran's 
allergic rhinitis with maxillary sinusitis did not manifest 
with polyps during any portion of the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for service-connected asthma have not been met or 
approximated for the portion of the appeal period prior to 
June 13, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.97, 
Diagnostic Code, 6602 (2009).

2.  The criteria for a disability rating of 30 percent for 
service-connected asthma have been approximated for the 
portion of the appeal period from June 13, 2007.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.7, 4.97, Diagnostic Code, 6602 
(2009).  

3.  The criteria for a compensable disability rating for 
service-connected allergic rhinitis with maxillary sinusitis 
have not been met or approximated for the portion of the 
appeal period prior to June 12, 2007.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.7, 4.97, Diagnostic Code, 6522 (2009).

4.  The criteria for a disability rating higher than 10 
percent for service-connected allergic rhinitis with 
maxillary sinusitis have not been met or approximated for the 
portion of the appeal period from June 12, 2007.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.7, 4.97, Diagnostic Code, 6522 
(2009).
  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In April 2005 and June 2008 correspondence, the RO generally 
advised the Veteran of what the evidence must show to 
establish entitlement to an increased evaluation for his 
service-connected disabilities, including specific 
notification of the rating criteria under Diagnostic Codes 
6522 and 6602, and described the types of lay and medical 
evidence that the Veteran should submit in support of his 
claims.  The RO also explained what evidence VA would obtain 
and make reasonable efforts to obtain on the Veteran's behalf 
in support of the claims.  The VCAA notice letters also 
addressed the elements of degree of disability and effective 
date.  As part of that notice, the RO told the Veteran that 
disability ratings usually range from zero to 100 percent 
depending on the disability involved and based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  

In the present case, the Board notes that the Veteran was 
provided with adequate notice with respect to his increased 
rating claims by virtue of the aforementioned VCAA notice 
letters.  Those documents informed the Veteran of the 
necessity of providing on his own or with VA assistance 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disabilities and the effect that worsening 
has on the Veteran's employment.  The letters also notified 
the Veteran that, should an increase in disability be found, 
a disability rating would be determined by applying relevant 
diagnostic codes and included examples of pertinent medical 
and lay evidence that the Veteran may submit or ask the 
Secretary to obtain relevant to establishing entitlement to 
increased compensation.  Finally, the RO also provided the 
specific criteria required to establish entitlement to an 
increased rating found in Diagnostic Codes 6522 and 6602.  

The Board further notes that the Veteran was provided with a 
copy of the July 2005 rating decision, the March 2006 
statement of the case (SOC), and the November 2008 and June 
2009 supplemental statements of the case (SSOC), which 
cumulatively included a discussion of the facts of the 
claims, notification of the bases of the decisions, a 
description of the pertinent laws and regulations, and a 
summary of the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in May 
2005 and June 2007; obtained the Veteran's VA and private 
treatment records; and associated the Veteran's service 
treatment records with the claims file.  

To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examinations 
obtained in this case are, collectively, more than adequate, 
as they were predicated on a full reading of the private and 
VA medical records in the Veteran's claims file.  All 
examinations included the Veteran's subjective complaints 
about his disabilities and the objective findings needed to 
rate the disabilities. 

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review.  

Increased Ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the Veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7 (2009).  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2009).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, such as 
in this case, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Asthma

As provided by the VA Schedule for Rating Disabilities, a 10 
percent rating is assigned for bronchial asthma where 
pulmonary function testing reveals that forced expiratory 
volume in one second (FEV-1) is 71 to 80 percent predicted; 
the ratio of FEV-1 to forced vital capacity (FVC) (FEV-1/FVC) 
is 71 to 80 percent; or where intermittent inhalational or 
oral bronchodilator therapy is used.  38 C.F.R. § 4.97, 
Diagnostic Code 6602.  A 30 percent rating is assigned where 
pulmonary function testing reveals that FEV-1 is 56 to 70 
percent predicted; FEV-1/FVC is 56 to 70 percent; or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication, is used. Id.  A 60 percent 
rating is assigned where pulmonary function testing reveals 
that FEV-1 is 40 to 55 percent predicted; FEV-1/FVC is 40 to 
55 percent; or where at least monthly visits to a physician 
are needed for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids are used.  Id.  The 
highest rating allowable under this diagnostic code, 100 
percent, requires evidence of FEV-1 less than 40 percent 
predicted; FEV-1/FVC less than 40 percent; more than one 
attack per week with episodes of respiratory failure; or the 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  Id.  In 
the absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be 
of record.  38 C.F.R. § 4.97, Note following Diagnostic Code 
6602.  The post-bronchodilator findings from the pulmonary 
function tests (PFTs) are used when evaluating the pulmonary 
function test results.  See 38 C.F.R. § 4.96(d)(5).

The Veteran asserts that he should receive a disability 
rating higher than 10 percent for his service-connected 
asthma.  In his August 2005 notice of disagreement, he states 
that he has taken over-the-counter medication because he did 
not have medical insurance and suffered from shortness of 
breath, especially during the spring and pollen season and 
around mold, cut grass, and smoke.  The Board finds, however, 
that the competent evidence of record demonstrates that the 
Veteran's symptoms have only approximated the criteria for 
the next higher 30 percent disability rating for the portion 
of the appeal period from June 13, 2007.  

To be sure, the Veteran underwent pulmonary function testing 
in May 2005 and June 2007 as part of compensation and pension 
examinations.  In May 2005, the Veteran's pulmonary function 
post-bronchodilator therapy for FEV-1 was 94.2 percent 
predicted and FEV-1/FVC was an "actual" 82 percent.  At the 
examination, the Veteran told the examiner that he used a 
spray for his asthma intermittently while in service and has 
been prescribed Flonase for his nasal congestion and 
allergies since his discharge.  At the time of the 
examination, the Veteran reported taking just an over-the-
counter medication.  The Veteran also said that his asthma 
flare-ups did not interfere with his activities and that he 
did not have any episodes of incapacitation requiring bed 
rest, hospitalization, or confinement to his home.  

In June 2007, the Veteran's pulmonary function post-
bronchodilator therapy for FEV-1 was 97.6 percent predicted 
and FEV-1/FVC was an "actual" 84 percent.  At this 
examination, the Veteran reported that he began taking 
Tilade, Azmacort, and Albuterol upon his diagnosis in 1996.  
In the several years prior to this examination, the Veteran 
noticed increased frequency of nighttime asthma symptoms, 
reported waking three times per week with wheezing and 
coughing, and used Albuterol.  The Veteran did not have a 
controller medicine in June 2007, but he used an inhaled 
bronchodilator daily.    

Based on the above medical evidence, the Board finds that the 
Veteran's bronchial asthma more closely approximates the 30 
percent disability rating for the portion of the appeal 
period from June 13, 2007, based on his daily use of an 
inhaled bronchodilator.  Prior to June 13, 2007, the 
Veteran's pulmonary functioning tests did not reveal that his 
symptoms approximated a 30 percent disability rating and 
there is no evidence that he used daily inhalational 
bronchodilator therapy.  The evidence does not show that the 
Veteran should receive the next higher 60 percent disability 
rating at any time during the appeal period because the 
Veteran's bronchial asthma was not being treated with 
intermittent (at least three per year) courses of systemic 
corticosteroids.  Therefore, the Board concludes that a 30 
percent disability rating for the portion of the appeal 
period from June 13, 2007, is warranted.

To the extent that the Veteran's asthma may affect his 
employment, such has been contemplated in the currently 
assigned schedular evaluations.  The evidence does not 
reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
There is also no unusual or exceptional disability picture.  
Thus, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 is 
not warranted.

Thus, the Board finds that the Veteran is entitled to a 30 
percent evaluation for the portion of the appeal period from 
June 13, 2007.  However, the Board has determined that the 
preponderance of the evidence is against the claim for an 
increased rating above a 10 percent evaluation prior to June 
13, 2007, or above a 30 percent evaluation at any time during 
the appeal. Therefore, an assignment of a disability rating 
for bronchial asthma higher than 10 percent disabling prior 
to June 13, 2007, and 30 percent disabling from June 13, 
2007, is not warranted.  38 C.F.R. § 3.102.

Allergic Rhinitis with Maxillary Sinusitis

The RO rated the Veteran's allergic rhinitis with maxillary 
sinusitis as noncompensable prior to June 12, 2007, and as 10 
percent disabling from June 12, 2007, under 38 C.F.R. § 4.97, 
Diagnostic Code 6522.  Under Diagnostic Code 6522 for 
allergic or vasomotor rhinitis, the criteria for a 10 percent 
disability rating is a condition without polyps but with 
greater than 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  A 30 percent 
disability rating is assigned for rhinitis with polyps.

The Veteran contends that he is entitled to a higher rating 
for his service-connected rhinitis.  However, in 
consideration of the medical records in the file, the Board 
finds that the level of impairment from rhinitis does not 
meet the criteria for a compensable rating prior to June 12, 
2007, or a 30 percent disability rating from June 12, 2007, 
under Diagnostic Code 6522.  In short, the pertinent medical 
evidence in the claims file, which consists of VA treatment 
records and examinations, does not show that the Veteran's 
rhinitis was ever manifested by polyps or, prior to June 12, 
2007, by obstruction of the nasal passages to a degree either 
greater than 50 percent on each side or completely on one 
side.

For example, the Veteran was afforded compensation and 
pension examinations in May 2005 and June 2007.  In May 2005, 
the Veteran's mucous membranes of the nares were slightly red 
and injected, there was no discharge or exudate present, and 
no sinus tenderness.  The examiner further noted that there 
was no obstructive or restrictive defect.  Then, in the June 
2007 examination, the Veteran demonstrated 80 percent left 
nasal obstruction and 70 percent right nasal obstruction.  
However, nasal polyps were not present.  In fact, there are 
no treatment records indicating nasal polyps in the Veteran's 
claims file.  

In light of the foregoing, as the criteria for a compensable 
rating prior to June 12, 2007, and a 30 percent disability 
rating from June 12, 2007, under Diagnostic Code 6522 have 
not been approximated, the Veteran's claim must be denied.  
In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     

To the extent that the Veteran's allergic rhinitis with 
maxillary sinusitis may affect his employment, such has been 
contemplated in the currently assigned schedular evaluations.  
The evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  There is also no unusual or 
exceptional disability picture.  Thus, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2009) is not warranted.


ORDER

1.  Entitlement to an evaluation higher than 10 percent for 
service-connected asthma is denied for the portion of the 
appeal period prior to June 13, 2007.

2.  Entitlement to an evaluation of 30 percent for service-
connected asthma is granted for the portion of the appeal 
period from June 13, 2007.  

3.  Entitlement to an increased evaluation for service-
connected allergic rhinitis with maxillary sinusitis, to 
include entitlement to an evaluation greater than zero 
percent prior to June 12, 2007, and to an evaluation greater 
than 10 percent from June 12, 2007, is denied.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim of 
entitlement to an increased evaluation for service-connected 
left hip degenerative joint disease, status post left hip 
arthroplasty, to include entitlement to an evaluation greater 
than 10 percent prior to August 1, 2007, and to an evaluation 
greater than 30 percent from October 1, 2008.  

The Veteran received a temporary 100 percent disability 
rating for his left hip disability in May 2008 effective from 
August 1, 2007, to October 1, 2008.  However, the record does 
not contain medical records dated after the Veteran's 
disability rating was reduced to 30 percent in October 2008.  
Furthermore, the Veteran's compensation and pension 
examinations for his left hip both took place before he 
underwent a left hip arthroplasty.  Therefore, the AMC should 
obtain any outstanding medical records related to the 
Veteran's left hip disability, if any exist, and schedule a 
compensation and pension examination in order to determine 
the current severity of his disability. 

Accordingly, the case is REMANDED for the following action:

1.	Confirm if and where the Veteran 
received treatment for his degenerative 
joint disease of the left hip after he 
underwent a left hip arthroplasty.  
Obtain all outstanding treatment 
records associated with such treatment.

2.	After the aforementioned treatment 
records have been obtained, schedule 
the Veteran an appropriate medical 
examination to determine the nature and 
extent of any current manifestations of 
his service-connected degenerative 
joint disease of the left hip.  All 
indicated evaluations, studies, and 
tests deemed necessary should be 
accomplished and all findings reported 
in detail.  The claims file and a copy 
of this remand should be made available 
for review in connection with the 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the Veteran's service-
connected degenerative joint disease of 
the left hip and any other nonservice-
connected disorders that may be found.  
If it is medically impossible to 
distinguish among symptomatology 
resulting from the disorders, the 
examiner should state this in the 
examination report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached. 

3.   Thereafter, the Veteran's claims 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
Veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


